                Case 2:20-cr-00151-RAJ Document 42 Filed 10/14/20 Page 1 of 3



 1                                                                  The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,
                                                        NO. CR20-151 RAJ
10                           Plaintiff,
                                                        DEFENDANT ROSENBERG’S WAIVER
11        v.                                            OF IN-PERSON APPERANCE AND
                                                        CONSENT TO PROCEED BY
12   EPHRAIM ROSENBERG,                                 VIDEO/TELEPHONIC CONFERENCE

13                           Defendant.

14
               I, Ephraim Rosenberg, the above named defendant, acknowledge that I have been
15
     advised by my lawyer and the Court—by this form—that pursuant to the Federal Rules of
16
     Criminal Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the
17
     right to be personally present in open court to any hearing involving a criminal proceeding to
18
     which I am a party.
19
               I am scheduled to have the following hearing on:
20
                     Arraignment, October 16, 2020, at 8:00 a.m.
21
               I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-
22
     19), the Governor of the State of Washington has issued an Emergency Proclamation and Chief
23


      DEFENDANT ROSENBERG’S WAIVER OF IN-
      PERSON APPERANCE AND CONSENT TO
      PROCEED BY VIDEO/TELEPHONIC                                          1301 - Fifth Avenue, Suite 3401
                                                                           Seattle, Washington 98101-2605
      CONFERENCE – 1                                                                (206) 623-6501
     3210069
                Case 2:20-cr-00151-RAJ Document 42 Filed 10/14/20 Page 2 of 3



 1   Judge Ricardo S. Martinez in the Western District of Washington has issued a General Order

 2   15-20 regarding Emergency Hearings. As a result, I cannot currently be personally present in

 3   open court for this scheduled hearing. Therefore, I wish to waive my right to be personally

 4   present in open court for the above-hearing(s), and acknowledge that my right to due process

 5   under the Constitution is best protected by moving forward with the hearing by video/telephonic

 6   conference.

 7             I have discussed with my lawyer this consent to appear and participate by

 8   video/telephonic conference and have agreed to the same.

 9             I have also authorized my lawyer to electronically execute this form on my behalf.

10             Dated this 14th day of October, 2020.

11

12
                                                    Peter Offenbecher
13                                                  Lawyer’s signature, electronically executed,
                                                    On behalf of Ephraim Rosenberg
14

15

16

17

18

19

20

21

22

23


      DEFENDANT ROSENBERG’S WAIVER OF IN-
      PERSON APPERANCE AND CONSENT TO
      PROCEED BY VIDEO/TELEPHONIC                                            1301 - Fifth Avenue, Suite 3401
                                                                             Seattle, Washington 98101-2605
      CONFERENCE – 2                                                                  (206) 623-6501
     3210069
                Case 2:20-cr-00151-RAJ Document 42 Filed 10/14/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2             I, Jule Freeman, certify that on October 14, 2020, I electronically filed Defendant

 3   Rosenberg’s Waiver of In-person Appearance and Consent to Proceed by Video/Telephonic

 4   Conference with the Clerk of the Court using the CM/ECF system, which will send notification

 5   of such filing to all attorneys of record.

 6             DATED this 14th day of October, 2020.

 7

 8                                                Jule Freeman
                                                  SKELLENGER BENDER, P.S.
 9                                                Case Analyst

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      DEFENDANT ROSENBERG’S WAIVER OF IN-
      PERSON APPERANCE AND CONSENT TO
      PROCEED BY VIDEO/TELEPHONIC                                         1301 - Fifth Avenue, Suite 3401
                                                                          Seattle, Washington 98101-2605
      CONFERENCE – 3                                                               (206) 623-6501
     3210069
